In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Nassau County (Singer, J.), dated July 15, 2009, which, after a hearing, dismissed her petition alleging that the father violated certain provisions of a custody and visitation order of the same court dated June 23, 2008.
*947Ordered that the order dated July 15, 2009, is affirmed, without costs or disbursements.
The record supports the Family Court’s determination that the father had violated the prior custody and visitation order by failing to obtain the mother’s consent to a medical decision concerning their daughter, but that the violation was not willful. Moreover, the Family Court’s determination to dismiss the petition based on the lack of willfulness of the violation was a proper exercise of discretion under the circumstances (see Matter of Pignataro v Davis, 8 AD3d 487 [2004]; Matter of Wright v LaRose, 271 AD2d 615 [2000]).
The mother’s remaining contention is without merit. Covello, J.P., Dickerson, Belen and Lott, JJ., concur.